Citation Nr: 0333175	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-15 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to service connection for a foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1957 to June 
1961.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee 
regional office (RO). 

The Board notes that the veteran is presently incarcerated at 
the Morgan County Regional Correctional Facility (MCRCF), in 
Wartburg, Tennessee.


REMAND

The veteran claims he is entitled to service connection for 
both lower back and foot disabilities. 

The veteran's service medical records indicated multiple 
treatments for back pain, and two complaints of foot pain.  A 
clinical record dated March 1961 diagnosed the veteran with 
chronic strain (back).  Additionally, a record dated January 
1958 indicated a possible chip fracture in the veteran's 
spine.  A service medical record dated June 1957 reported 
treatment for foot trouble.  A health record dated May 1960 
also indicated that the veteran sustained a contusion to the 
right foot.    

The Board notes that the veteran has not undergone a VA 
medical examination to date.  In order to properly evaluate 
the veteran's claim, the Board is of the opinion that a 
current examination is required.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  As this case is being remanded for 
additional actions, the RO should take this opportunity to 
inform the veteran that a full year is allowed to respond to 
a VCAA notice.  

In view of the foregoing, and to accord the veteran every due 
process consideration, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should obtain the veteran's 
treatment records from MCRCF that are 
dated from July 2001 to present and 
associate them with the claims folder.

3.  In accordance with procedures 
governing incarcerated veterans, please 
schedule the veteran for a VA orthopedic 
examination to determine the nature and 
etiology of the veteran's current back 
and foot pathology.  All indicated tests 
and studies should be conducted and all 
findings described in detail.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
review the evidence in the service 
medical records including all 
radiological and treatment reports, with 
special emphasis on the aforementioned 
records including the report dated March 
1961 which diagnosed the veteran with 
chronic back strain.  All medical 
treatment records from MCRCF currently 
associated with the claims folder and 
dated November 1995 to July 2001 should 
also be reviewed in full.  

The examiner is requested to provide an 
opinion as to whether it is more likely, 
less likely or as likely as not that any 
currently manifested back or foot 
disability is related to the veteran's 
period of active duty from June 1957 to 
June 1961, or that a pre-existing back or 
foot disability underwent an increase in 
disability during service beyond the 
natural progress of the disorder.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

4.  Following the above, the RO should 
re-adjudicate the veteran's claim and if 
it remains denied, a supplemental 
statement of the case should be issued 
and the veteran provided with an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


